Citation Nr: 0116034	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim for revocation of forfeiture of VA 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from October 1919 to April 
1947.  He died in July 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Manila, Republic of the Philippines, Department of Veterans' 
Affairs Regional Office (RO), in which the RO denied the 
appellant's request to reopen her claim for revocation of 
forfeiture of VA benefits.


FINDINGS OF FACT

1.  In a February 1975 decision, the VA determined that the 
appellant had forfeited her right to VA benefits under the 
provisions of 38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. § 
6103(a)). The RO properly notified the appellant of that 
determination; she did not enter a substantive appeal.

2.  The VA's February 1975 decision was based on a finding 
that the appellant in 1966 and 1973 knowingly and 
intentionally presented or caused to be furnished to VA 
materially false and fraudulent statements regarding her 
marital status subsequent to the veteran's death in July 
1964. 

3.  The evidence submitted in support of the petition to 
reopen is not material and does not have any bearing on 
whether she presented false and fraudulent evidence in 
support of her claim for death benefits.


CONCLUSION OF LAW

The February 1975 decision in which the appellant forfeited 
her right to VA benefits is final.  New and material evidence 
sufficient to reopen the claim has not been submitted.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The Board observes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
appears to have left intact the requirement that an appellant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may proceed to evaluate 
the merits of that claim.  

In the November 2000 statement of the case, the RO informed 
the appellant that in order to reopen a claim, new and 
material evidence must be presented.  The RO also specified 
what evidence constitutes new and material evidence.  
Therefore, the VA has fulfilled this duty.

Factual Background

In a decision dated in August 1966, the RO determined that 
based upon a field examination report, the appellant could no 
longer be considered an unremarried widow of the veteran.  
Her death pension benefits were discontinued effective April 
1, 1966.  In a decision dated in February 1975, the VA found 
that the appellant had knowingly submitted false evidence 
through a written statement and in testimony in January and 
June 1973 in support of her claim for monetary benefits.  
Specifically, she had submitted a statement and had testified 
to a VA field examiner to the effect that she had never 
remarried or lived as if she were married after the death of 
the veteran, and that although she had lived with E B in a 
common-law relationship subsequent to the veteran's demise, 
that relationship had terminated by 1968.  Because the 
overwhelming weight of the evidence at that time indicated 
that the appellant had continued to live with Mr. B as man 
and wife as late as 1973, the VA concluded that the 
appellant's knowingly false statements warranted forfeiture 
of any entitlement to VA monetary benefits that she might 
otherwise have had.

At the time of the RO's February 1975 decision, the record 
included evidence from the 1966 field investigation, the 
appellant's January 1973 statement, the June 1973 testimony 
before a VA field examiner, and statements from neighbors 
obtained during the June 1973 VA field investigation.

In August 1997, the appellant sought to reopen her claim for 
revocation of forfeiture of VA benefits.  As part of her 
application she submitted the following:  (1) a copy of the 
marriage contract between the veteran and the appellant dated 
in August 1958; (2) a copy of the veteran's death 
certificate; (3) an affidavit of the veteran dated in January 
1960; (4) certificate of birth and baptism of the veteran; 
(5) joint affidavit executed by [redacted] and [redacted] dated 
in January 1953; (6) an affidavit of disinterested persons 
dated in July 1997; and (7) a copy of Mr. B's death 
certificate.  In February 2000, the appellant submitted a 
Letter of Merit, pertaining to the veteran's dates of 
service.

In March 2000, the appellant testified at a personal hearing.  
She testified that she and Mr. B had four children and had 
lived together until his death in December 1996.  When asked 
if she had any additional evidence to submit, she answered in 
the negative.  

The appellant submitted a statement dated in March 2001 in 
which she asked if she could submit additional evidence in 
support of her claim.  The additional evidence is cumulative 
and not pertinent.  Therefore, the provisions of 38 C.F.R. 
§ 20.1304 (2000) do not require a return of the file.

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.   38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 
20.200, 20.302 (2000).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of whether there is new and material evidence.  
Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether there is new and material evidence, the 
Board must consider the reasons for the prior denial.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Forfeiture of Benefits

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary. Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
See 38 U.S.C.A. § 6103(a) (West 1991) (formerly 38 U.S.C. § 
3503(a)). 

Analysis

In February 1975, the RO informed the appellant that because 
she had knowingly made false statements, she had forfeited 
any entitlement to VA monetary benefits that she might 
otherwise have had.  This is the last final decision 
regarding this case.  The specified basis for the decision 
was knowingly false statements.  Since this decision, the 
appellant submitted duplicative and nonmaterial evidence that 
does not bear upon the claim for revocation of forfeiture of 
VA benefits.  The appellant has also testified at a personal 
hearing in which she stated that she had no additional 
evidence to submit. 

The evidence is not new and material because it does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Additionally, none of the evidence 
submitted contributes to a more complete picture of the 
circumstances surrounding the forfeiture of the appellant's 
VA benefits.  See Hodge, 155 F.3d at 1363. 

In essence, the appellant's arguments to reopen her claim are 
that she is now "totally free due to the death of my second 
husband", Mr. B.  However, the fact that Mr. B is now 
deceased is not material to the issue of revocation of the 
forfeiture previously declared against the appellant.  The 
Board finds that no new and material evidence has been 
submitted in support of the appellant's claim, therefore the 
claim is not reopened.  


ORDER

The claim for revocation of forfeiture of VA benefits is not 
reopened.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

